Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Sun et al. for the “INFORMATION TRANSMISSION METHOD, TERMINAL DEVICE, AND NETWORK DEVICE” filed 12/16/2019 has been examined.  This application is a continuation of PCT/CN2018/091363, filed 06/14/2018 and claims foreign priority to 201710457101.5, filed 06/16/2017 in China.   The preliminary amendment filed 04/10/2020 has been entered and made of record.  Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is

	Claim Objections
3.       Claims 1, 7 discloses different steps of a method for “determining”, “generating”, “sending”, “receiving”, but fail to indicate the device actually performing each of the steps.  It is not clear which entity performs the above functions.  The claims should be redrafted to positively recite the method and system of a device carrying out each of the steps.  Appropriate correction is required.
4.       Claims 12-19 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	     The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6.	Claims 2, 4 recite the limitation "…the first determining…" on lines 5, “…the second determining…” on line 8, “…the third determining…” on line 11.  There is insufficient antecedent basis for this limitation in the claims.  Appropriate correction is required.
	Claim 12 recites the limitation "…the terminal device…" on line 13.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 20 recites the limitation "…the network device…" on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.        Claims 1, 7, 12, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frenne et al. (US#8,971,907) in view of Rico Alvarino et al. (US#10,057,815).  
As best understood, regarding claims 12, 16, the references disclose a system and device for providing information elements by arranging and receiving a Physical Uplink Control Channel (PUCCH) transmission in a telecommunications network, according to the essential features of the claim.  Frenne et al. (US#8,971,907) discloses an information transmission see Figs. 16-17 for the structure of network node/UE device), wherein the processor is configured to determine, based on a quantity of bits of first information, a manner of generating second information, wherein the manner of generating the second information comprises a first generation manner and a second generation manner, in the first generation manner, a quantity of bits obtained after channel coding is determined based on a quantity of resource elements that carry the first information and that are on a first symbol of two symbols of a first physical uplink control channel of the terminal device (see Figs. 5, 14-15; Col. 8, line 13 to Col. 11, line 15), and information carried on a second symbol of the two symbols is plus-sign repetition or minus-sign repetition of the first information carried on the first symbol; in the second generation manner, a quantity of bits obtained after channel coding is determined based on a quantity of resource elements that carry the first information and that are on two symbols of a second physical uplink control channel of the terminal device (Figs. 10-11, 13, 15; Col. 8, line 32 to Col. 11, line 15: arrangement and transmission of a PUCCH from the user equipment 121 and to the reception of the PUCCH transmission in the network node 110 with separate processing of two dual RM encoded codewords when transmit diversity is used), and generate, in the manner of generating the second information, the second information carried on the two symbols; and the transmitter is configured to cooperate with the processor to send the second information to a network device, wherein the two symbols are two orthogonal frequency division multiplexing symbols or two discrete Fourier transform spread orthogonal frequency division multiplexing multiple access symbols (Col. 5, line 28 to Col. 6, line 56: and receiving a Physical Uplink Control Channel (PUCCH) transmission in a telecommunications network).
Although Frenne’s reference does not disclose expressly wherein information carried on a second symbol of the two symbols is plus-sign repetition or minus-sign repetition of the first Figs. 6-7 & 11-12; Col.  9, lines 22-54 & Col. 10, line 66 to Col. 11, line 60).   It’s also noted that, the use of repetition technology, which repeatedly transmits the same signal on the transmitting side, and combines the signals on the receiving side to improve the receiver sensitivity and enhance coverage are well known in the art.
Regarding claims 1, 7, they are method claims corresponding to the apparatus claims 12, 16 as discussed above. Therefore, claim 1, 7 are analyzed and rejected as previously discussed with respect to claims 12, 16.
One skilled in the art would have recognized the need for effectively and efficiently providing information elements by arranging and receiving a Physical Uplink Control Channel (PUCCH) transmission in a telecommunications network, and would have applied Rico Alvarino’s techniques for physical broadcast channel (PBCH) repetition into Frenne's arranging and receiving a Physical Uplink Control Channel (PUCCH) transmission in telecommunications network.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Rico’s Physical Broadcast Channel repetition for evolved machine type communication into Frenne’s Network node, User equipment and methods therein with the .
Allowable Subject Matter
9.	Claims 2-6, 8-11, 13-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome 112 2nd paragraph as stated above, and in independent form including all of the limitations of the base claim and any intervening claims.
10.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein determining that the quantity of bits of the first information is less than/equal/greater than to a bit quantity threshold, determining, in accordance with the first/second/third determining, that the manner of generating the second information is the first/second generation manner; determining a bit rate of the first information based on the quantity of bits of the first information and a resource element that is used to carry the first information and that is on either of the two symbols; & determining, based on the bit rate of the first information and a bit rate threshold, the manner of generating the second information; receiving a first physical resource pool and a second physical resource pool that are sent by the network device, wherein the first physical resource pool comprises the first physical uplink control channel, the second physical resource pool comprises the second physical uplink control channel, and the first physical resource pool is different from the second physical resource pool, as specifically recited in the claims.  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Yi et al. (US#10,587,383) shows method and apparatus for designing downlink control information in wireless communication system.
The Ouchi et al. (US#10,492,047) shows terminal device, base station device & method.
The Li et al. (US#2018/0026770) shows method, system and device for providing uplink control information.

The Pani et al. (US#9,713,125) shows method and apparatus providing fast control channel feedback for multiple downlink carrier operations.
The Cave et al. (US#9,226,202) shows method and apparatus for feedback signaling.
The Cai et al. (US#9,668,241) shows sending feedback for multiple DL carriers.
The Nimbalker et al. (US#10,422,439) shows method and apparatus for communicating control information over data channel in the absence of user data.

12.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

14.    Information regarding the status of an application may be obtained from the Patent http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
04/14/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477